Citation Nr: 1635820	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  09-16 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusets. In January 2016, the Board denied the Veteran's tinnitus claim, and remanded the Veteran's hearing loss claim for additional development. In June 2016, the United States Court of Appeals for Veterans Claims (CAVC) granted a Joint Motion for Partial Remand (Joint Motion) filed by representatives for both parties, and ordered that additional development be undertaken with respect to the Veteran's tinnitus claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Throughout the entire rating period on appeal, the Veteran's bilateral hearing loss was manifested by no worse than level XI hearing impairment in the left ear and level I hearing impairment in the right ear. 

2. Throughout the entire rating period on appeal, the Veteran was in receipt of the maximum schedular rating for tinnitus.

3. The combined effect of the Veteran's service-connected bilateral hearing loss and tinnitus is moderate hearing impairment.  



CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. The criteria for an initial disability rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. §1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, , 4.3, 4.21, 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

The provisions of 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) provide that there is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  73 Fed.Reg. 23353 - 23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 30, 2008).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision, and a statement of the case which set forth the relevant diagnostic codes rating criteria.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal.  

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records and VA and private treatment records. Further, the Veteran underwent VA audiological examinations in May 2007, April 2008, August 2013, and April 2015. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Stegall Considerations

As noted above, the Veteran's hearing loss claim was remanded by the Board in January 2016 to allow for additional development. At that time, the RO was instructed to obtain certain VA and private treatment records. Thereafter, the RO was to readjudicate the matter on appeal and issue a Supplemental Statement of the Case (SSOC) if the claim was not granted. 
 
A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the RO obtained the Veteran's VA and private treatment records, and a subsequent SSOC was issued in August 2016. Accordingly, the Board finds that there has been substantial compliance with its January 2016 remand directives. 

As such, the Board will now review the merits of the Veteran's claims.


Legal Criteria

The Veteran is seeking an initial evaluation in excess of 10 percent for his service-connected bilateral hearing loss and tinnitus.  

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board will address each of the Veteran's claims in turn. Before doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Bilateral Hearing Loss

The Board first turns to the Veteran's claim for an initial rating in excess of 10 percent for bilateral hearing loss.

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test. 

In 38 C.F.R. § 4.85 (2015), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns of Table VI represent nine categories of decibel loss based on the puretone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage disability evaluation is then found from Table VII of 38 C.F.R. § 4.85 (2015), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. 

Further, the provisions of 38 C.F.R. § 4.86 (2015) address exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2015). Each ear will be evaluated separately. Further, when the puretone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(b) (2015). That numeral will then be elevated to the next higher Roman numeral. Id.  

Turning to the evidence of record, the Board acknowledges that the Veteran underwent private audiological examinations in October 2006 and September 2008. However, the accompanying audiological reports do not include a complete set of testing results, as puretone threshold readings for the left ear were not recorded. As such, these examinations are inadequate for VA rating purposes. 

However, the Veteran underwent VA audiological examination in May 2007. At that time, the Veteran's audiometric results were reported as follows:

Hertz
1000
2000
3000
4000
Average 
Left Ear
105+
105+
105+
105+
105
Right Ear
10
5
30
35
20

Further, the Veteran registered a speech recognition score of 100 for the right ear. His left ear could not be tested. As such, the Veteran's hearing loss is properly rated under Table VIA. See 38 C.F.R. § 4.85(c) (2015). Accordingly, the Veteran's hearing impairment levels correspond to Level XI in the left ear and Level I in the right ear. Intersecting Levels XI and I under Table VII result in a 10 percent disability rating. 

The Veteran underwent further VA audiological examination in April 2008. At that time, the Veteran's audiometric results were reported as follows:

Hertz
1000
2000
3000
4000
Average 
Left Ear
105+
105+
105+
105+
105
Right Ear
5
5
30
35
18.75

Further, the Veteran registered a speech recognition score of 100 for the right ear. His left ear could not be tested. As such, the Veteran's hearing loss is properly rated under Table VIA. See 38 C.F.R. § 4.85(c) (2015). Accordingly, the Veteran's hearing impairment levels correspond to Level XI in the left ear and Level I in the right ear. Intersecting Levels XI and I under Table VII result in a 10 percent disability rating. 

The Veteran underwent additional VA audiological examination in August 2013. At that time, the Veteran's audiometric results were reported as follows:

Hertz
1000
2000
3000
4000
Average 
Left Ear
105+
105
105+
105+
105
Right Ear
5
10
30
35
20

Further, the Veteran registered a speech recognition score of 100 for the right ear. His left ear could not be tested. As such, the Veteran's hearing loss is properly rated under Table VIA. See 38 C.F.R. § 4.85(c) (2015). Accordingly, the Veteran's hearing impairment levels correspond to Level XI in the left ear and Level I in the right ear. Intersecting Levels XI and I under Table VII result in a 10 percent disability rating. 

The Veteran most recently underwent VA audiological examination in April 2015. At that time, the Veteran's audiometric results were reported as follows:

Hertz
1000
2000
3000
4000
Average 
Left Ear
105+
105+
105+
105+
105
Right Ear
10
20
40
50
30

Further, the Veteran registered a speech recognition score of 98 for the right ear, and 0 for the left ear. Such results reflect a pattern of exceptional hearing in the left ear only. See 38 C.F.R. § 4.86 (2015). As such, the Veteran's hearing loss is properly rated under Table VIA for the left ear, and Table VI for the right ear. See 38 C.F.R. § 4.85(c) (2015). Accordingly, the Veteran's hearing impairment levels correspond to Level XI in the left ear and Level I in the right ear. Levels XI and I under Table VII result in a 10 percent disability rating.  

With consideration of the above findings, the Veteran does not qualify for a disability rating in excess of 10 percent at any time during the rating period on appeal. 

The Board notes that this finding does not signify the absence of a disability associated with the Veteran's hearing loss. The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). In this case, the mechanical application does not yield a disability rating in excess of 10 percent for the Veteran's level of hearing loss at any time during the appeals period. 

Thus although sympathetic to the Veteran's complaints, the Board finds that entitlement to an increased evaluation has not been demonstrated in the present case. It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level, and the Veteran has not demonstrated such a significant functional loss as to justify an increased rating at this time. Accordingly, the Board finds that an initial rating in excess of 10 percent for bilateral hearing loss is not warranted at this time. 

Tinnitus

The Board now turns to the Veteran's claim for an initial rating in excess of 10 percent for tinnitus. 

The Board notes that the Veteran has been assigned a 10 percent initial rating for tinnitus, effective February 7, 2008. This is the maximum rating available under Diagnostic Code 6260. See 38 C.F.R. § 4.87 (2015); see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (holding VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b)  and Diagnostic Code 6260, limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral); VAOPGCPREC 2-2003 (Diagnostic Code 6260 authorizes a single schedular 10 percent disability rating for tinnitus, regardless of whether the tinnitus is perceived as unilateral or bilateral). As such, the Veteran is not entitled to an increased schedular rating under Diagnostic Code 6260.  The Board finds that this is the most appropriate Diagnostic Code for rating the Veteran's tinnitus.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his bilateral hearing loss or tinnitus. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Id. at 115. If such an exceptional or unusual disability picture exists, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16. When these two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 118-19.

With regard to the Veteran's bilateral hearing loss, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate. The Veteran has reported the following effects of his hearing loss: inability to hear from his left ear; inability to hear people who speak towards his left ear; inability to discern where a speaker is located; difficulty hearing in loud or crowded environments. However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. Therefore, the Veteran's difficulty with speech discrimination is a factor properly contemplated in the regulations and rating criteria as defined. Accordingly, the Board finds that the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.130, Diagnostic Code 6100 (2015).

The Board similarly finds that with regard to the Veteran's tinnitus, his disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate. The Veteran has reported that his tinnitus causes a constant ringing in his right ear. However, the rating criteria accounts for multiple variations of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head. Therefore, the Veteran's reported constant ringing in his right ear is a factor contemplated in the regulations and rating criteria as defined. Accordingly, the Board finds that the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.130, Diagnostic Code 6260 (2015).

In making this determination, the Board does not disregard the Veteran's assertion that he experiences vertigo as a symptom of his tinnitus. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that laypersons are competent to report symptoms they observe through their senses). However, the Veteran's reported vertigo stands as a separate and distinct manifestation of the Veteran's tinnitus, such that the Veteran is entitled to a separate evaluation for this manifestation. See Estaban v. Brown, 6 Vet. App. 259 (1994) (holding that in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps). To that end, the Veteran filed a claim for entitlement to service connection for vertigo in February 2009. However, this claim was denied in a final April 2015 rating decision upon the RO's determination that the Veteran's vertigo was neither related to his service nor secondary to his tinnitus. 

Accordingly, VA previously determined that the Veteran's vertigo is unrelated to his tinnitus. As the Veteran has not asserted any additional manifestations of his tinnitus, the Board's analysis is limited to consideration of the reported ringing in his right ear. Again, the Board finds that the schedular evaluation properly embodies the full scope of the Veteran's disability picture, such that referral is not required at this time. See 38 C.F.R. § 4.130, Diagnostic Code 6260 (2015).

Further, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance, where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson  v. McDonald, 762 F.3d 1362 (2014). In making this determination, the Board shall consider whether the collective impact of multiple disabilities results in a level of impairment not contemplated by the schedular evaluation. Id. Currently, the Veteran is service-connected only for bilateral hearing loss and tinnitus.

In examining the evidence of record and applying the benefit of the doubt in this case, the Board finds that the collective impact of the Veteran's bilateral hearing loss and tinnitus does not present such an exceptional disability picture as to warrant referral at this time. The Veteran has reported that he is unable to hear from his left ear; has constant ringing in his right ear; is unable to discern where a speaker is located; and finds it "impossible" to carry on a conversation in the presence of loud background noise. As a result, the Veteran reports feeling troubled or embarrassed when he is unable to hear someone. In a March 2009 lay statement, the Veteran's wife confirmed the Veteran's assessment of his disabilities and stated that they "completely interrupt[] the quality of life for him significantly." 

The Board weighs these lay statements against the medical evidence of record, which addresses the functional effects of the Veteran's disabilities. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Veteran's April 2008 VA examiner reported that the Veteran was not much bothered by his tinnitus and that it did not interfere with his daily function or sleep. Further, both the August 2013 and April 2015 examiners indicated that the Veteran's hearing loss impacted the ordinary conditions of daily life, such that the Veteran reported difficulty hearing in noisy environments. As such, the evidence of record indicates that the Veteran experiences moderate functional limitations as a result of his collective disabilities, in the form of diminished hearing loss. However, the evidence does not indicate that any additional limitations exist, such as the inability to function independently or to perform the activities of daily living, such as food preparation or chores.

Accordingly, the Board does not find that the combined impact of the Veteran's service-connected disabilities presents such an exceptional disability picture as to justify referral at this time. 

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record or the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider a veteran's possible entitlement to TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  During the pendency of the appeal, the Veteran did not assert that he was totally unemployable as the result of his service-connected bilateral hearing loss and/or tinnitus, nor does the record contain any evidence to the contrary.  As such, the Board concludes that a claim for a TDIU has not been raised at this time. 




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.






____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


